Appealing to the circuit court from his conviction in the Recorder's Court of the City of Mobile for violation of the anti lottery ordinance of said city this appellant was again found guilty. From his conviction in the circuit court he filed his appeal to this court.
The record discloses that no errors were assigned in his appeal to this court.
Proceedings for violations of misdemeanor ordinances are quasi criminal, and on appeal are subject to rules governing civil appeals. Therefore in the absence of assignments of error in such cases, of which this is one, no question is presented for review. See 15 Ala.Dig., Municipal Corporations, 642(1), for numerous cases.
Affirmed.